PER CURIAM.
The petition is granted and Manuel Gat-lin is hereby afforded a belated appeal from the judgment and sentence imposed in Calhoun County case number 2000-238 CF. Upon issuance of mandate in this cause, a copy of this opinion will be provided to the clerk of the circuit court, and shall be treated as a notice of appeal. Fla. RApp. P. 9.141(c)(5)(D).
If petitioner qualifies for counsel to be appointed at public expense for the direct appeal, the trial court is directed to make such an appointment.
PETITION GRANTED.
ALLEN, DAVIS and BENTON, JJ„ concur.